DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
 
Status of the Claims
The amendment received on 30 July 2021 has been acknowledged and entered.
Claim 1 has been amended.
Claims 2-4 have been canceled. 
New claims 16-17 have been added.
Claims 1 and 5-17 are currently pending.

Response to Amendment and Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
Applicant's amendments filed 11 January 2021
Applicant argues (in RESPONSE, page 7) that regarding claim 1, as rejected over Davis: The Action alleges that Davis shows “determining, by a first toll service subscriber, that the first toll service subscriber 1s in a vehicle,” pointing to Davis’ disclosure of a smart vehicle having a transceiver and antenna that detects the presence of a wireless communication device located within the vehicle. Applicant respectfully disagrees. The disclosure of Davis shows the smart vehicle detecting the presence of a wireless device in the vehicle. The Action alleges that “[t]he determination of a driver is performed by the smart vehicle.” However, if the smart vehicle is being compared to the claimed first toll subscriber, then the Action is saying that the smart vehicle is determining that it is in a vehicle, which does not make sense. If the Action is alleging that the wireless communication device is equivalent of the claimed first toll subscriber, then there is no teaching or suggestion in Davis that the wireless communication device has made such a determination. This is important because this determination drives or triggers the subsequent steps being performed. The fact that wireless devices can transmit an ID to the smart vehicle does not teach that one of the wireless devices has made a determination that it is in a vehicle as claimed.
 	In response to Applicant’s arguments, the Examiner respectfully notes that Davis further discloses in [0035] that transceiver 106 allows vehicle 100 to wirelessly communicate with other devices on a network, for instance a personal area network within vehicle 100, a near-field communication (NFC) transceiver outside vehicle 100, other wireless devices, and so on. This communication may be through cellular radio frequency (RF) signals, WiFi, BLUETOOTH, infrared (IR), etc. Antenna 108 is a transducer designed to transmit or receive electromagnetic waves.  
Applicant argues (in RESPONSE, page 8) that The Action further alleges that Davis shows “determining, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, that there is at least one other toll service subscriber in the vehicle by detecting the at least one other toll service subscriber using a local low power radio 
 	In response to Applicant’s arguments, the Examiner respectfully notes that Davis further discloses in [0035] that transceiver 106 allows vehicle 100 to wirelessly communicate with other devices on a network, for instance a personal area network within vehicle 100, a near-field communication (NFC) transceiver outside vehicle 100, other wireless devices, and so on. This communication may be through cellular radio frequency (RF) signals, WiFi, BLUETOOTH, infrared (IR), etc. Antenna 108 is a transducer designed to transmit or receive electromagnetic waves.  Further, the Examiner is unable to determine from the claim language “determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle” whether the first toll service subscriber is a person determining himself/herself to be in the vehicle or the first toll service subscriber is a device/unit which is carried by a toll service subscriber person.  
Applicant argues (in RESPONSE, page 9) that the Action further alleges that Davis shows transmitting a message to a server that: A) indicates a toll sharing selection to share toll amounts among the first toll service subscriber and the at least one other toll service subscriber, and B) “an identifier of the at least one other toll service subscriber.” What Davis teaches in cited para. 0030 is that wireless devices can communicate wirelessly. In para. 0038 of Davis, Davis teaches transmitting a unique identifier and a location to a billing server, and that upon receiving the identifier the billing agency will bill an account associated with the unique identifier. This does not teach that a toll sharing selection is indicated in the transmitted message, as claimed, or that that an identifier of a different device is transmitted by the device that 
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Davis discloses in [0047], The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device.
Applicant argues (in RESPONSE, page 9) that Finally, the Action alleges Davis shows the claimed receiving, at the service, a confirmation of the toll sharing selection, and wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber by the server. The Action points again to para. 0038 of Davis, which teaches “a confirmation received from one occupant's wireless communication device authorizes the transaction.” This does not teach confiscation of a toll sharing selection, only that the one device in Davis (i.e. the driver) accepts (fully) the toll charge. Again, there is no teaching or suggestion 1n Davis to split a toll charge among subscribers. Accordingly, claim 1 is believed to be allowable over Davis and the other cited references.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Davis discloses in [0049], For example, the passenger may select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants, and so on. A similar notification can be sent to a wireless communication device used by the driver, as well as to a display on the smart vehicle itself.
Applicant argues (in RESPONSE, page 9) that Claims 5-15 are dependent from claim 1, and therefore inherit the features and limitations of claim 1, and are therefore likewise believed to be allowable.  Claims 16 and 17 are newly added, and recite substantially similar elements as claim 1, which the difference being in how the first toll subscriber device determines it is in a vehicle.
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reason stated above regarding the rejection of claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner is unable to determine from the claim language “determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle” whether the first toll service subscriber is a person determining himself/herself to be in the vehicle or the first toll service subscriber is a device/unit which is carried by a toll service subscriber person.  
As per Claim 16, the Examiner is unable to determine by the claim language, “the first toll service subscriber determining that it is ‘moving at a speed inactive’ of vehicular travel” if the 
For examination purpose, the Examiner interprets the claim to mean moving at speed “indicative” of travel, and not being stationary. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.
Step 1
Claim 16 is directed to a method (i.e., a process); and Claim 17 is directed to a method (i.e., a process).  Therefore, claims 16 and 17 fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Claim 16 substantially recites determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle by the first toll service subscriber determining that it is moving at a speed inactive of vehicular travel and that the movement is along a roadway; 4Appln. No. 15/913,052Response dated June 30, 2021Reply to Office Action of Apr. 30, 2021Docket No. GEOTOLL_13004_DIV2determining, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, that there is at least one other toll service subscriber in the vehicle; responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, transmitting a message indicating a toll sharing selection to transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection; receiving from the at least one other toll service subscriber in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber.  
Claim 17 substantially recites determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle by receiving at the first toll service subscriber a message indicating that the first toll service subscriber is co-located with at least one other toll service subscriber and that the first toll service subscriber and the at least one other toll service subscriber are moving together; detecting, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, the at least one other toll service subscriber; responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, transmitting a message indicating a toll sharing selection to share toll amounts 5Appln. No. 15/913,052Response dated June 30, 2021Reply to Office Action of Apr. 30, 2021Docket No. GEOTOLL_13004_DIV2among the first toll service subscriber and the at least one other toll service subscriber, wherein the indicating includes providing an identifier of the at least one other toll service subscriber; transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection; receiving, from the at least one other toll service subscriber in response to transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber by the server.

Claim 16 as a whole, recites a method of organizing human activity.  The limitation in claim 16 of determining, by a first toll service subscriber, that the first toll service subscriber is determining, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, that there is at least one other toll service subscriber in the vehicle; responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, transmitting a message indicating a toll sharing selection to share toll amounts among the first toll service subscriber and the at least one other toll service subscriber, wherein the indicating includes providing an identifier of the at least one other toll service subscriber; transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection; receiving from the at least one other toll service subscriber in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a GPS receiver,” “a local low power radio interface,” “a cellular telephony transceiver,” “a server,” and “a toll service system”, nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the  “a toll service system,” “a server,” and “a local low power radio interface” language, transmitting a message indicating a toll sharing selection to share toll amounts among the first toll service subscriber and the at least one other toll service subscriber, wherein the indicating includes providing an identifier of the at transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection; receiving from the at least one other toll service subscriber in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber” of claim 16 encompasses the user transmitting a message, transmitting a prompt, and receiving a confirmation of the toll sharing selection to perform the steps.  
Further, the limitations of determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle by the first toll service subscriber determining that it is moving at a speed inactive of vehicular travel and that the movement is along a roadway; 4Appln. No. 15/913,052Response dated June 30, 2021Reply to Office Action of Apr. 30, 2021Docket No. GEOTOLL_13004_DIV2determining, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, that there is at least one other toll service subscriber in the vehicle,    as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “to a toll service system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “to a toll service system” language, “determining” and “determining” in the context of this claim encompasses the user determining that the user is in a vehicle, and then determining another subscriber is in the vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 17 as a whole, recites a method of organizing human activity.  The limitation in claim 17 of determining, by a first toll service subscriber, that the first toll service subscriber is detecting, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, the at least one other toll service subscriber; responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, transmitting a message indicating a toll sharing selection to share toll amounts 5Appln. No. 15/913,052Response dated June 30, 2021Reply to Office Action of Apr. 30, 2021Docket No. GEOTOLL_13004_DIV2among the first toll service subscriber and the at least one other toll service subscriber, wherein the indicating includes providing an identifier of the at least one other toll service subscriber; transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection; receiving, from the at least one other toll service subscriber in response to transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber by the server, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of commercial or legal obligations (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components. That is, other than reciting “a toll service system,” “a server,” and “a local low power radio interface”, nothing in the claim element precludes the step from practically being performed by commercial or legal obligations and/or managing personal behavior or relationships or interactions between people.  For example, but for the  “a toll service system,” “a local low power radio interface,” and “a cellular telephony transceiver,” and “a server” language, responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, transmitting a message indicating a transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection; and “receiving a confirmation of the toll sharing selection” of claim 17 encompasses the user detecting another subscriber, transmitting a message, and receiving a confirmation of the toll sharing selection to perform the steps.  
Further, the limitations of “determining, by a first toll service subscriber…” and “detecting the at least other subscriber, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “to a toll service system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “to a toll service system” language, “detecting” and “determining” in the context of this claim encompasses the user sensing/seeing that the user is in a vehicle, and then determining another subscriber is in the vehicle.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2
This judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the concept of determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle; determining, by a first toll service subscriber, that there is at least one other toll service subscriber in the vehicle;   transmitting a message, transmitting a prompt to the at least one other toll service subscriber receiving a confirmation of the toll sharing selection, wherein the subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber in claims 16 and 17 in a computer environment.  The claimed computer component in the “transmitting” step above is recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea (i.e. transmitting a message, transmitting a prompt” in claims 16 and 17) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the “transmitting,” “transmitting,” and “receiving” limitations in claims 16 and 17 amount to mere insignificant extra-solution activity. See MPEP 2106.05(g). MPEP 2106.05(g) states: “The term "extra- solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.” These particular element(s)/limitation(s) do not meaningfully limit the claim because “receiving...a confirmation ...” only amounts to typical, expected gathering/transmitting of data for the toll system to run and thus does not add a meaningful limitation to that system. Therefore, these particular claim element(s) /limitation(s) do not integrate the abstract idea into a practical application for at least this reason. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a toll service 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, III et al. (US PG Pub. 2011/0137773).
As per claim 1, Davis, III et al. discloses a method of determining how to apportion tolls, comprising: 
determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle, performed by the first toll service subscriber linking with a wireless communication interface of the vehicle (Davis, III et al.: [0041]-[0042] In this embodiment, a smart vehicle requests the unique identifiers of wireless communication devices located within the smart vehicle S340. Each of these unique identifiers is associated with a user account. The unique identifiers may be requested upon occupants entering the vehicle, upon the driver starting the vehicle, or upon determining that a bill or payment needs to be executed. In either case, the unique identifiers are transmitted from the wireless communication devices and 
determining, by a first toll service subscriber, in response to determining that the first toll subscriber is in the vehicle, that there is at least one other toll service subscriber in the vehicle by detecting the at least one other toll service subscriber using a local low power radio interface ([0035]-[0036] The determination of a driver is performed by the smart vehicle, in this exemplary embodiment, as follows. Transceiver 106, via antenna 108, detects the presence of wireless communication devices located within vehicle 100. Each occupant of vehicle 100 (such as occupants of driver seat 110 and passenger seats 112) carries with them a wireless communication device such as a cellular telephone or a contactless smart card. Each wireless communication device is able to transmit a unique identifier corresponding to a user account for the user of the device; [0042] any unique identifier that is determined not to belong to the driver is labeled as a passenger’s unique identifier); and 
responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, using a cellular telephony transceiver, transmitting to a server of a toll service system a message indicating a toll sharing selection to share toll amounts among the first toll service subscriber and the at least one other toll service subscriber ([0048-0049] , wherein the message includes providing an identifier of the at least one other toll service subscriber ([0030],[0038]) 
	the server, responsive to the first toll subscriber transmitting the message, transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection ([0038; 0048], A prompt transmitted to the occupants' wireless communication devices requests payment, and a confirmation received from one occupant's wireless communication device authorizes the transaction as further described below. The user account associated with the unique identifier of the wireless communication device can further be tied to a bank account or credit card, so that funds can be transferred. Alternatively the user is billed on a regular basis for his usage of the specific locations) also see [0064];
	receiving, at the server from the at least one other toll service subscriber, in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber by the server  ([0038], A prompt transmitted to the occupants' wireless communication devices requests payment, and a confirmation received from one occupant's wireless communication device authorizes the transaction as further described below. The user account associated with the unique identifier of the wireless communication device can further be tied to a bank account or credit card, so that funds can be transferred. Alternatively the user is billed on a regular basis for his usage of the specific locations), also see [0047; 0049], toll is split.

As per claim 5, Davis, III et al. discloses the method of claim 1, wherein determining that there is at least one other toll service subscriber in the vehicle is performed by at least one of:    
using a near field communication protocol to communicate with the at least one other toll service subscriber (Davis, III et al.: [0044] As described herein, near-field communications (NFC) allows a smart vehicle to determine the number and identity of occupants in a vehicle, the location of the vehicle, the speed of the vehicle, and charge an occupant based on this information. For instance, based on the user's route choice, the user may be charged a toll), 
using a wireless local area network to communicate with the at least one other toll service subscriber [0030], 
using a personal area network protocol to communicate with the at least one other toll service subscriber.  

As per claim 6, Davis, III et al. discloses the method of claim 1, wherein determining that there is at least one other toll service subscriber in the vehicle includes receiving a user input identifying the at least one other toll service subscriber (Davis, III et al.: [0047]-[0048] Any or all of the occupants in the smart vehicle can pay the toll. The driver and passengers can decide between themselves which person is to pay the toll. In these embodiments, the designated occupant indicates to the smart vehicle that they will pay the toll. The driver and passengers may also decide to split the tolls, create an order for paying tolls, etc. This may be decided before the smart vehicle ever enters a toll lane, such as when the passengers get into the smart vehicle. Alternatively, this is decided when a toll amount is due, for instance, by sending a request to devices 420, 424, 426, and receiving a response from a particular wireless communication device).  The Examiner interprets this to mean that one occupant can enter each occupant’s information into the in-dash display system. 

As per claim 7, Davis, III et al. discloses the method of claim 1, further comprising determining a number of occupants of the vehicle and transmitting the number of occupants in Davis, III et al.: [0044] As described herein, near-field communications (NFC) allows a smart vehicle to determine the number and identity of occupants in a vehicle, the location of the vehicle, the speed of the vehicle, and charge an occupant based on this information. For instance, based on the user's route choice, the user may be charged a toll. NFC transceivers placed along a toll area, or a toll booth, command the smart vehicle to determine a user's location and transmit the location to a server for billing purposes).  

As per claim 13, Davis, III et al. discloses the method of claim 1, wherein indicating the toll sharing selection is performed in response to receiving a prompt message from the toll service system requesting the first toll service subscriber to select either toll sharing or to refuse toll sharing (Davis, III et al.: [0049], Toll confirmation 670 includes a `Yes` button 671 and a `No` button 672. Selecting `Yes` button 671 confirms the passenger wishes to pay for the toll, and that a user account associated with a unique identifier from wireless communication device 624 is to be billed for the toll. Selecting `No` button 672 confirms that the passenger does not wish to pay for the toll. Keypad 625 allows the passenger to input an acceptance or denial of the toll charge, as well as other commands. For example, the passenger may select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants, and so on. A similar notification can be sent to a wireless communication device used by the driver, as well as to a display on the smart vehicle itself).  

As per claim 14, Davis, III et al. discloses the method of claim 1, wherein indicating the toll sharing selection indicates a proportion of toll that is to be debited to an account corresponding to the first toll service subscriber (Davis, III et al.: [0049], Toll confirmation 670 includes a `Yes` button 671 and a `No` button 672. Selecting `Yes` button 671 confirms the passenger wishes to pay for the toll, and that a user account associated with a unique identifier from wireless communication device 624 is to be billed for the toll. Selecting `No` button 672 confirms that the passenger does not wish to pay for the toll. Keypad 625 allows the passenger to input an acceptance or denial of the toll charge, as well as other commands. For example, the passenger may select to automatically pay all future tolls, never pay tolls, pay up to a certain amount, pay a certain percentage with the remainder to be split across the other occupants, and so on. A similar notification can be sent to a wireless communication device used by the driver, as well as to a display on the smart vehicle itself
As per claim 17, Davis, III et al. discloses a method of determining how to apportion tolls, comprising: 

determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle by receiving at the first toll service subscriber a message from a toll service system indicating that the first toll service subscriber is co-located with at least one other toll service subscriber and that the first toll service subscriber and the at least one other toll service subscriber are moving together (Davis, III et al.: [0046] An antenna and transceiver in smart vehicle 400 are used by a client logic to determine a relative position of each wireless communication device 420, 424, 426 located within smart vehicle 400. Smart vehicle 400 identifies the driver using the methods described herein, i.e. by capturing a unique identifier from driver's wireless communication device 420. When passing through toll gate 452, smart vehicle 400 enters toll location 454);
detecting, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, the at least one other toll service subscriber using a local low power radio interface ([0035]-[0036]); 
responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, using a cellular telephony transceiver, transmitting to a server of a toll service system, a message indicating a toll sharing selection to share toll amounts among the first toll service subscriber and the at least one other toll service subscriber, wherein the indicating includes providing an identifier of the at least one other toll service subscriber ([0030],[0038]); 
the server, responsive to the first toll subscriber transmitting the message, transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection ([0038]); 
receiving, at the server from the at least one other toll service subscriber in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber by the server ([0038]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Zafiroglu et al. (US PG Pub. 2014/0180773).
As per claim 8, Davis, III et al. discloses the method of claim 7.  Davis, III et al. does not explicitly disclose, however, Zafiroglu et al. discloses:
determining the number of occupants of the vehicle comprises the first toll service subscriber receiving a message over a wireless link with the vehicle an indication of a number of seats occupied in the vehicle (Zafiroglu et al.: [0017] Various types of sensors may be provided in the vehicle to capture sensor data that may be indicative of a number of vehicle occupants. These sensors may include, for example, pressure sensors embedded in seats of the vehicle, temperature sensors, sensors capable of detecting and measuring heart rates of occupants, imaging devices, devices capable of capturing audio information generated by occupants of the vehicle, and so forth. It should be appreciated that the above-described types of sensors are merely illustrative and that any suitable sensor capable of capturing data that may be used, at least in part, to determine a number of vehicle occupants is within the scope of this disclosure); and ([0055]-[0056] At block 304, computer-executable instructions provided as part of, for example, the occupancy determination module 230 may be executed to analyze the sensor data to determine a number of vehicle occupants. As previously noted, the sensor data may be analyzed in accordance with one or more occupancy determination rules 232. Upon determining a number of vehicle occupants, vehicle occupancy information indicative thereof may be generated.)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the seat sensors as taught Zafiroglu et al. to identify the number of occupied seats to determine toll fees.

As per claim 15, Davis, III et al. discloses the method of claim 1.  Davis, III et al. does not further disclose, however, Zafiroglu et al. further discloses, further comprising: 
receiving, at the first toll service subscriber, transaction information indicating that a toll tag device associated with the first toll service subscriber has been read by a toll reader ( In certain embodiments each time (e.g., upon the occurrence of an occupancy determination condition) the number of vehicle occupants is re-determined based on currently available sensor data and corresponding vehicle occupancy information is generated, the vehicle occupancy information 240 may be stored on the tolling tag 210 in, for example, a writable, non-volatile portion of the memory 238. In addition to the vehicle occupancy information 240, account information 242 may also be stored in, for example, a non-rewritable, non-volatile portion of the memory 238. The account information 242 may include, for example, a vehicle identifier that uniquely identifies the vehicle with which the tolling tag 210 is associated, an account identifier that identifies a user account (e.g., a tolling account with which the tolling tag 210 and the vehicle are associated, and so forth); and 
transmitting the transaction information to the toll service system ([0056]-[0058];[0068]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the tolling tag as taught Zafiroglu et al. to identify the vehicle and account with which the tolling tag is associated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Turnock et al. .
As per claim 9, Davis, III et al. discloses the method of claim 7.  Davis, III et al. does not further disclose, however, Turnock et al. discloses:
determining the number of occupants of the vehicle comprises receiving an input from a user of the first toll service subscriber that indicates the number of occupants ([0075]-[0076]. ([0075] The occupancy status indicated by the occupancy signal may be used to set the occupancy state. The selection device 50, if present, may then be used to override that state. This may be suitable if the presence detection system is not capable of detecting the presence of some occupants, such as infants or small children, or under other circumstances. For example, a false high occupancy state may be set if seat pressure transducers respond to heavy items placed on a seat, and a selection device would permit the vehicle occupant to correct the state); [0076] In another embodiment, the occupant may still be required to set the occupancy state using the selection device 50 and the occupancy signal may only be used as a verifier. If the occupancy signal indicates an occupancy state different from the selection device 50 this difference may be noted or indicated in a discrepancy flag the transponder memory, and this flag may cause the reader 17 to signal an enforcement system).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al.  include entering the number of occupants in the vehicle as taught by Turnock et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the appropriateness of occupancy detection of Davis, III et al. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Coffee et al. (US PG Pub. 2009/0295599).
As per claim 10, Davis, III et al. discloses the method of claim 1, but does not explicitly disclose, however, Coffee et al discloses:
further comprising: 
receiving, at the first toll service subscriber, from the toll service system an indication that the vehicle is approaching an access to a toll lane on a roadway having both the toll lane and a non-toll lane determining that the vehicle is traveling on a roadway having both a toll lane and a non-toll lane ([0016]; see FIG. 1), and 
Davis, III et al. to include displaying the time on a toll lane and non-toll lane based on speed and traffic flow as taught by Coffee et al. to provide the user with the toll charge based on time in lanes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Coburn, III (US PG Pub. 2013/0222156).
As per claim 11, Davis, III et al. discloses the method of claim 1.  Davis, III et al. disclose, however, Coburn, III discloses, further comprising: 
receiving, from the toll service system at the first toll service subscriber, an identifier (Coburn, III:  [0042] The exemplary integrated vehicle transponder is configured to implement a one-time set up process using wireless communications between the integrated vehicle transponder and a mobile communication device of the user. The one-time set up process includes delivery of the subscriber's unique identification from the mobile communication device to the integrated vehicle transponder, which is then stored by the integrated vehicle transponder and transmitted to the reader device when the reader device is in range of the vehicle);  and  
25Docket Number: GEOTOLL_13004_DIV2  	the first toll service subscriber configuring an associated toll tag to respond to a toll reader using the identifier ([0047] In operation, when a user subscribes to the electronic toll services, the user may be supplied with a unique identification that is used to identify the subscriber to the electronic toll collection services. The unique identification may be entered into the mobile communications device 644 via, e.g., a specialized mobile phone application, and when the mobile communications device 644 is in communicative range of the vehicle, the mobile communications device 644 initiates a pairing operation with the wireless interface and memory 642 through respective communications protocols. Once the mobile communications device 644 has successfully paired with the integrated vehicle transponder, the unique identification is wirelessly transmitted from the mobile communications device 644 to the wireless interface and memory 642 by way of a mobile application (software program) residing on the mobile communications device 644 and is stored therein. When the vehicle is in communicative range of a reader device at an electronic toll collection service plaza, the control module 602 retrieves the unique identification from the wireless interface and memory 642 and conveys the unique identification to the reader device via the antenna 604. Alternatively, in lieu of storing the unique subscriber identification at the removable memory device described hereinbefore, the unique subscriber identification stored at a mobile communications device 644 may be accessed, by way of a mobile application (software program) residing on the mobile communications device 644, constantly or when requested. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. receiving an identifier as taught by Coburn, III since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the occupants are uniquely identified in  Davis, III et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Coburn, III (US PG Pub. 2013/0222156) as applied to claim 11 above and further in view of McNew et al. (US PG Pub. 2010/0106567).
As per claim 12, Davis, III et al. discloses the method of claim 1.  Davis, III et al. does not further disclose, however, McNew et al. discloses:
 	wherein receiving the identifier comprises receiving an identifier that indicates to the toll reader a number of occupants in the vehicle (McNew et al. [0017] Some embodiments may also include an interface between the electronic tag and sensors in the vehicle that can automatically detect the presence and number of passengers. The passenger load data is stored in the tag's configurable memory that can be read out over a wireless network by both road side and enforcement equipment. The declared vehicle passenger load allows the tolling system to charge a variable fee based on vehicle load in addition to some other measures such as, time of the day, day of the week/year (for example, a Monday or Labor Day), location of the tolling point, traffic conditions, etc.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. and Coburn, III to include the identifier with occupancy as taught by McNew et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the occupants are uniquely identified when paying tolls in Davis, III et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, III et al. (US PG Pub. 2011/0137773) in view of Ashby et al. (US PG Pub. 2010/0161392 A1).
As per claim 16, Davis, III et al. disclose a method of determining how to apportion tolls, comprising: 

determining, by a first toll service subscriber, that the first toll service subscriber is in a vehicle by the first toll service subscriber 
determining, by the first toll service subscriber in response to determining that the first toll subscriber is in the vehicle, that there is at least one other toll service subscriber in the vehicle by detecting the at least one other toll service subscriber using a local low power radio interface ([0035]-[0036]); 
responsive to determining that there is at least one other toll service subscriber in the vehicle, the first toll service subscriber, using a cellular telephony transceiver, transmitting to a server of a toll service system, a message indicating a toll sharing selection to share toll amounts among the first toll service subscriber and the at least one other toll service subscriber, wherein the indicating includes providing an identifier of the at least one other toll service subscriber ([0030]0036],[0038]); 
the server, responsive to the first toll subscriber transmitting the message, transmitting a prompt to the at least one other toll service subscriber to confirm the toll sharing selection ([0038]); 
receiving, at the server from the at least one other toll service subscriber in response to the server transmitting the prompt, a confirmation of the toll sharing selection, wherein subsequent toll fees are split among the first toll service subscriber and the at least one other toll service subscriber by the serve ([0038]).  

 	Davis, II et al. does not explicitly disclose, however, Ashby et al. discloses:
 	first toll service subscriber determining that it is moving at a speed inactive of vehicular travel and that the movement is along a roadway, as determined using a GPS receiver of the first toll service subscriber (Ashby et al.: [0029] Vehicle trips appropriate for observation and use according to the present invention may also be determined and recognized dynamically through real-time data observations of vehicle 72 locations and movement, including data from the tokens 116/personal devices 108. Any of the devices 108/110/112 or token 116, may communicate location and trip GPS data and occupant count data in real-time to a wireless hub 114, wherein said trip and occupant count data which may be processed or otherwise used to identify any of the additional trips described above as a ride sharing or car-pooling trip and provide commensurate rewards, discounted tool fees, etc., to one or more of the commuter occupants 102/104/106. Thus, in one example, recognizing that vehicle 72 has three occupants 102/104/106 while travelling along any of the roads 64/66/68/70 at any time may result in a credit or discount-for-services rewarded to accounts associated with each of the commuters 102/104/106, thereby encouraging each of the three commuters 102/104/106 to seek ride-sharing opportunities whenever possible; also see [0027], and FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis, III et al. to include the ability to determine the number of occupants while traveling along roads (e.g. speed indicative of travel) as taught by Ashby et al. to determine the appropriate travel fee or credits (Ashby et al.: Abstract, [0027],[0029]) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to better ensure the occupants are uniquely identified when paying tolls in Davis, III et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314



/F.A.N/Examiner, Art Unit 3628    

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628